IN THE SUPREME COURT OF THE STATE OF NEVADA




                       BARRY JAMES RIVES, M.D.; AND                            No. 85143
                       LAPAROSCOPIC SURGERY OF
                       NEVADA, LLC,
                       Petitioners,
                       vs.
                       THE EIGHTH JUDICIAL DISTRICT
                       COURT OF THE STATE OF NEVADA,
                       IN AND FOR THE COUNTY OF                                 AUG      1 2022
                       CLARK; AND THE HONORABLE                                 ELIZAB    A. BROWN
                                                                                         PREME COURT
                                                                                    OF
                       JOANNA KISHNER, DISTRICT
                       JUDGE,
                       Respondents,
                          and
                       TITINA FARRIS; AND PATRICK
                       FARRIS,
                       Real Parties in Interest.




                                             ORDER DENYING PETITION



                                   'This is an original petition for a writ of mandamus challenging
                       district court rulings denying a motion to reopen discovery and striking
                       motions in limine in a medical malpractice action.
                                   This court has original jurisdiction to issue writs of mandamus
                       and prohibition, and the issuance of such extraordinary relief is solely
                       within this court's discretion. See Nev. Const. art. 6, § 4; D.R. Horton, Inc.
                       v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168 P.3d 731, 736-37
SUPREME COURT
         OF
      NEVADA


1010 1947A    <4/Dia
                                                                                           z?-tiS- I
                (2007). Petitioners bear the burden to show that extraordinary relief is
                warranted, and such relief is proper only when there is no plain, speedy,
                and adequate remedy at law. See Pan v. Eighth Judicial Dist. Court, 120
                Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004). An appeal is generally an
                adequate remedy precluding writ relief. Id. at 224, 88 P.3d at 841. Even
                when an appeal is not immediately available because the challenged order
                is interlocutory in nature, the fact that the order may ultimately be
                challenged on appeal from a final judgment generally precludes writ relief.
                Id. at 225, 88 P.3d at 841.
                            Having considered the petition, we are not persuaded that our
                extraordinary intervention is warranted for several reasons.          To begin,

                petitioners have not demonstrated that an appeal from a final judgment
                would not be a plain, speedy, and adequate remedy. The late stage of the
                district court proceeding, which is on the eve of a new trial, also counsels
                against entertaining the writ petition. See Archon Corp. v. Eighth Judicial
                Dist. Court, 133 Nev. 816, 824, 407 P.3d 702, 709 (2017) (explaining that
                writ relief "must be issued sparingly and thoughtfully due to its disruptive
                nature"); see also Walker v. Second Judicial Dist. Court, 136 Nev. 678, 681,
                476 P.3d 1194, 1197 (2020) (noting that where appellate relief is available,
                it is typically preferable to an extraordinary writ proceeding, as it affords
                "the advantage of having the whole case before us"). Finally, petitioners
                have not supplied copies of the district court orders they seek to challenge.
                See Rust v. Clark Cty. Sch. Dist., 103 Nev. 686, 689, 747 P.2d 1380, 1382
                (1987) (explaining that a written order signed and filed by the district court
                is essential to this court's review); .see also NRAP 21(a)(4) (stating that it is
                the petitioner's obligation to provide an appendix that includes all records



SUPREME COURT
         OF
      NEVADA
                                                       2
,(11 1447A
                that may be essential to understand the matters set forth in the petition).
                Accordingly, we
                            ORDER the petition DENIED.'


                                                                     C.J.
                                         arraguirre


                             venA2N,      ,J
                Hardesty                                  Stiglich




                cc:   Hon. Joanna Kishner, District Judge
                      Flynn Giudici
                      Collinson, Daehnke, Inlow & Greco
                      Lemons, Grundy & Eisenberg
                      Schuering Zimmerman & Doyle LLP
                      Hand Page Sullivan Martin, LLC
                      Bighorn Law/Las Vegas
                      Claggett & Sykes Law Firm
                      Eighth District Court Clerk




                      'Given this order, petitioners' Emergency Motion Under NRAP 27(e)
                for Stay Pending Writ Proceeding is denied as moot.
SUPREME COURT
      OF
   NEVADA
                                                      3
  I947A